Citation Nr: 1424344	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension as secondary to his service-connected orthopedic disabilities, to include his left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to July 1974 as well as time in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  

The entire claims file was reviewed in this case, to include all VA electronic claims systems.  The Veteran testified at a hearing via video conference before the Board in January 2014.  The Veteran, in a September 2009 statement and in his January 2014 hearing before the Board, asserted that his orthopedic disabilities, other than his service-connected left knee disability have contributed to his hypertension. (Hearing Transcript at 4). 

The Board notes that although the issue on appeal has been developed and characterized as entitlement to service connection for hypertension as secondary to his service-connected left knee disability, the Board has expanded the characterization of the issue to include all his service-connected orthopedic disabilities as potential secondary triggers for the hypertension claim.  This is because the Veteran is essentially claiming that the pain from these service-connected orthopedic disabilities have been the cause of the Veteran's hypertension.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal. This will provide the most favorable review of the Veteran's claim. The Board notes that there is no prejudice by the Board adjudicating an expanded issue.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed hypertension is related primarily to pain arising from his service-connected orthopedic disabilities, particularly left knee pain.  In this regard he contends that he did not have hypertension until he started having problems with his knee, and that it is the knee pain that is causing his hypertension, or is at least making the hypertension worse than it otherwise would be.  Indeed, in his January 2010 notice of disagreement the Veteran asserts that he does not claim, and has never claimed, that his hypertension is directly related to service.  Rather, the Veteran asserts that he "never had been treated for high blood pressure until after my left knee injury . . . ."   

In October 2009, a VA physician provided the following statement on behalf of the Veteran:  "Acute pain will result in elevated blood pressure; however, I am not aware of chronic pain doing the same."  

Later in October 2009, the Veteran was afforded a VA examination to evaluate his hypertension and provide an opinion as to whether it is related to his service-connected left knee disability.  The examiner opined that the Veteran's hypertension "is not caused by or the result of his knee pain problems." The rationale for this opinion was as follows:

Although pain can cause a temporary or transient increase in blood pressure, pain would not cause sustained elevated blood pressure or a diagnosis of hypertension. Review of his medical records note that he had normal blood pressure in 1995 following the twisting injury to his left knee.  His blood pressure was elevated on clinic notes that noted a 0/10 pain scale.  Therefore, his hypertension is not due to or caused by his knee pain." 
         
While the above opinions are congruent in relating that chronic pain from the Veteran's service-connected disabilities would not cause hypertension, neither opinion specifically address whether the chronic pain from his service-connected disabilities may result in aggravation of existing hypertension.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.    

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2. Provide the Veteran an opportunity to reasonably identify and/or collect any relevant private medical records not already associated with the claims file. 

3. After all pertinent records obtained, obtain an addendum opinion, if possible from the same VA examiner who conducted the October 2009 VA examination, to address the following question:

whether it is at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's diagnosed hypertension was aggravated (chronically worsened beyond the normal progression) by the pain associated with the Veteran's service-connected orthopedic disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

Note: Aggravation means that the disease was chronically worsened beyond the normal progression by the service-connected disability rather than resulting in temporary or transient symptoms.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Following the above-directed development, re-adjudicate the Veteran's claim for service connection for hypertension, to include as due to service-connected orthopedic disabilities.  Should the claim remain denied, issue a supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



